I concur in the judgment and opinion overruling appellant's arguments on appeal, but would add the following as to appellant's third, fourth and fifth "assignments of error." As noted in the principal opinion, these arguments are addressed to an alleged unconstitutional taking of appellant's property. However, in appellant's motion below, he asserted only that he was entitled to postjudgment interest pursuant to R.C. 1343.03
and did not raise the issues concerning the Constitution and R.C. 163.17. There is no indication in the record that appellant raised these issues in the proceedings below. Generally, an issue need not be considered on appeal if the issue was apparent at the time of trial and was not raised before the trial court.State ex rel. PIA Psychiatric Hosp., Inc. v. Ohio Certificate ofNeed Rev. Bd. (1991), 60 Ohio St.3d 11, 17, 573 N.E.2d 14, 20, at fn. 4; see, also, State v. Combs (1991), 62 Ohio St.3d 278,290, 581 N.E.2d 1071, 1081; State v. Awan (1986), 22 Ohio St.3d 120,122, 22 OBR 199, 201, 489 N.E.2d 277, 279. Accordingly, to the extent that appellant's arguments were not, but could have been, raised below, he waived any error on appeal. Although I tend to agree with the well-reasoned opinion concerning the merits of these latter assignments of error, I would therefore additionally note that waiver further supports the judgment of affirmance. *Page 666